

115 HR 6426 IH: CPR for Russian Civil Society Act
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6426IN THE HOUSE OF REPRESENTATIVESJuly 18, 2018Mr. Espaillat introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for measures to strengthen dialogue with the Russian people and support Russian civil
			 society, and for other purposes.
	
 1.Short titleThis title may be cited as the CPR for Russian Civil Society Act. 2.Strengthening dialogue with the Russian people (a)Improved visa screening procedures for Russian visitorsNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Homeland Security, shall conduct a study on how to streamline and simplify visa procedures for Russian students and persons involved in professional and cultural exchanges in order to reduce the overall visa processing period and facilitate people-to-people exchanges. Such study shall examine average visa wait times for successful visa applicants from Russia and overall rejection rates of Russian nationals applying for visas.
 (b)Enhanced screening for Putin alliesIn conjunction with the study undertaken pursuant to subsection (a), the Secretary of State, in coordination with the Secretary of Homeland Security and the Secretary of the Treasury, shall develop enhanced visa screening procedures for the following individuals:
 (1)Persons identified as the most significant senior foreign political figures and oligarchs in the Russian Federation, as listed in a classified annex to a report issued on January 29, 2018, pursuant to section 241(a)(1) of the Countering America’s Adversaries Through Sanctions Act, but who are not already included in the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (2)Persons who are not otherwise included in the specially designated nationals list but who promote Russian President Vladimir Putin’s policies of repression, as determined by the Secretary of State.
 (3)Persons who benefit from or act as agents of Russian persons on the specially designated nationals list.
 (c)Improved tracking of exchange programsNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on current cultural exchange and educational programs with Russia. Such report shall include the following:
 (1)A list of existing programs funded by the United States Government dedicated to United States-Russia cultural and educational exchange and research, including funding levels for each program.
 (2)Information relating to funding of the programs specified in paragraph (1), including overall history of such funding since 1991, relative to funding for other regions with such exchange and research programs.
				(d)Strategic stability
 (1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in concurrence with the Secretary of State, shall submit to Congress a report on efforts to strengthen strategic stability with Russia.
 (2)Annual meetingsThe Secretary of Defense, in concurrence with the Secretary of State, shall host an annual bilateral meeting, through 2023, with Russian counterparts in order to discuss relevant issues of common interest, including maintaining strategic stability and open lines for crisis communications.
				3.Support Russian civil society
 (a)Fight Putin’s censorshipNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall convene a meeting of senior leaders of United States technology companies that sell, license, or otherwise facilitate the installation of tools that allow the Government of Russia to censor, harass, or suppress the activities of civil society activists. Such meeting shall focus on developing a common code of conduct to restrain United States companies aiding and abetting the Government of Russia’s efforts to suppress Russian civil society, fundamental freedoms in Russia, and efforts to expose corruption on the part of the Government of Russia.
			(b)International broadcasting operations fund
 (1)In generalIn addition to amounts otherwise authorized to be appropriated for the Broadcasting Board of Governors’ International Broadcasting Operations Fund, there is authorized to be appropriated $10,000,000 to expand Russian language programming and to provide for the dissemination of accurate and independent information to the Russian people through online media, radio, television, cellular telephone, short message service, and other communications. The Broadcasting Board of Governors shall identify those countries that serve as Russian vacation destinations and further target United States international broadcasting and programming activities towards such countries.
 (2)Use of amountsTo achieve the objectives described in paragraph (1), amounts in the International Broadcasting Operations Fund referred to in such subparagraph may be used to develop—
 (A)additional transmission capability for Radio Free Europe/Radio Liberty, including through additional shortwave and medium wave transmissions, satellite, and Internet mechanisms;
 (B)additional proxy server capability and anti-censorship technologies to counter efforts by the Government of Russia to censor political and civil society activities, such as blocking of the Telegram app, and investigations into corruption on the part of the Government of Russia;
 (C)technologies to counter efforts to block SMS text message exchange over cellular phone networks; and
 (D)additional digital programs and operations for Voice of America in Russia. (3)Conforming amendment to expanded broadcasting in countries of the former Soviet UnionParagraph (1) of section 8(e) of the Ukraine Freedom Support Act of 2014 (22 U.S.C. 8927(e); Public Law 118–272) is amended by striking 2018 and inserting 2020.
				4.Publicize Russian misdeeds
			(a)Donbass recruitment
 (1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall compile and publicly release a list of Russian-based persons, including organizations and their executives, who recruited or otherwise facilitated the transfer of Russian personnel for—
 (A)the war in the Donbass; or (B)targeting of civilians in Syria.
 (2)Visa banNotwithstanding any other provision of law any persons identified in the list required under paragraph (1) shall be prohibited from entry to the United States.
 (b)Report on actions by Russian proxiesNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a list of the following:
 (1)Persons, including corporations with United States subsidiaries, acting in Europe and the United States as front companies or intermediaries of the Government of Russia, and the executives of such persons.
 (2)Politicians serving or acting as proxies of the Government of Russia. (3)Russian media entities, including producers and reporters, who—
 (A)traffic in forgeries, fabrications, and altered media products with intent to obfuscate factual reporting; or
 (B)instigate conflict and violence in Europe or the United States. (4)Non-Russian persons that have knowingly or negligently provided hardware or other forms of assistance to the Government of Russia that has furthered Russia’s efforts to—
 (A)filter online political content; (B)disrupt cell phone and Internet communications;
 (C)monitor the online activities of Russian citizens; or (D)discriminate against or suppress the activities of independent civil society institutions.
 (5)Each person that— (A)receives subsidies from the Government of Russia, thereby eroding market opportunities for private businesses;
 (B)provides financial or material support to Russia-backed forces actively involved in aggression against Russia’s neighbors;
 (C)provides financial or material support to propaganda outlets of the Government of Russia that legitimize Russian aggression; or
 (D)provides financing or material support to political and nongovernmental persons or entities, including the United Russia political party, determined by the Secretary of State to be engaged in the suppression of fundamental freedoms in Russia.
 (c)Previously listed entitiesThe lists required under this section may also include entities already identified in the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (d)FormThe lists required under this section shall be unclassified but may be submitted in classified form.
 (e)ProvisionThe Secretary of State shall transmit the unclassified lists required under this section to the heads of state of—
 (1)NATO member states; (2)Sweden;
 (3)Finland; and (4)Ireland.
				